DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 7, 8, 20-24, 26, 29, 31, 50, 53, 60, 62-65, 124, 126-128, 135, 137 and 144-145 are pending and under examination.


Objections to Drawings withdrawn 
The objections to the specification are withdrawn in view of Applicant’s submission of corrected drawings.


Objections to Specification maintained 
The objections to the specification are maintained in view of the errors in the submitted Sequence Listing.


35 USC § 112 2nd  paragraph rejections withdrawn 
The rejection of claims 1, 3, 7, 8, 20-24, 26, 29, 31, 50, 53, 60, 62-65, 124, 126-128 and 135 for failing to particularly point out and distinctly claim the subject matter are withdrawn in view of Applicant’s amendments to the claims.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claims 1, 3, 7, 8, 20-24, 26, 29, 31, 50, 53, 60, 62-65, 124, 126-128 and 135 for failing to comply with the written description requirement are withdrawn in view of Applicant’s amendments to the claims.



NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 3, 21, 144 and 145 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite sequences SEQ ID Nos. that are not present in an accepted Sequence Listing.  As indicated below the Sequence Listing could not be accepted because of errors.
	In addition, the anti-VEGF antibody in claim 21 appears to have two different heavy chains and two different light chains, at least by length.  Changing the claim to list the two different heavy chains and the two different light chains separately would obviate the rejection. Also, the claim recites SEQ ID Nos: 1 and 3 which are nucleic acid sequences.
	 
Claim 3, 144 and 145 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The many sequences appear to vary by as many as 12 amino acids in the CDR sequences. It is noted that an antibody having CDRs with one amino acid substitution likely does not read on the antibody without the amino acid substitution in its CDRs. Applicant must submit a core amino acid sequence that encompasses the claimed sequences. The listed sequences are too numerous and 





    PNG
    media_image1.png
    875
    1107
    media_image1.png
    Greyscale


Summary
Claims 3, 21, 144 and 145 stand rejected 
Claims 1, 7 and 20 are allowable.
Claims 8, 22-24, 26, 29, 31, 50, 53, 60, 62-65, 124, 126-128, 135, 137 are objected to for being dependent on a rejected claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642